The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  The arguments state that the newly incorporated subject matter of claim 1 is not taught by the previously presented prior art.  For this reason, newly presented prior art is applied to read on this subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al. (US Patent Pub. No. 2005/0288730) in view of Littrup et al. (US Patent Pub. No. 2012/0253336), further in view of Sliwa et al. (US Patent Pub. No. 2012/0302882), further in view of Chihara et al. (US Patent No. 5,273,045), and further in view of Law et al. (US Patent No. 5,762,066).
Deem discloses methods and apparatus for renal neuromodulation (see Title).  Embodiments “of the apparatus comprises an intravascular catheter having a proximal section and a distal section” (see paragraph 83, with reference to Figure 4).  Additionally, it is clear that this catheter also comprises an exterior.  Deem teaches that “An imaging modality, such as intravascular ultrasound, may be used to identify the position of the renal artery relative to the renal vein. For example, intravascular ultrasound elements optionally may be integrated into catheter 322” (see paragraph 131).  And more specifically, “FIG. 24B illustrates a variation of the apparatus of FIG. 24A, wherein Doppler ultrasound sensor 352 is coupled to the shaft of catheter 282. Sensor 352 illustratively is disposed proximal of balloon 284, but it should be see paragraph 141).  Therefore, this teaches that an intravascular imaging assembly may be located on the distal portion of the catheter body and fixed relative to the catheter body (i.e., “coupled to the shaft of the catheter”).  With regard to “a denervation assembly” as claimed, Figures 8 and 9 illustrate an embodiment in having a catheter 252 comprising a sheath 150 and basket members 253.  “Correctly sizing the basket or other centering element to the artery provides a known distance between the centered electrodes and the arterial wall that may be utilized to direct and/or focus the electric field as desired. This configuration may be utilized in high-intensity focused ultrasound or microwave applications, but also may be adapted for use with any other energy modality as desired” (see paragraph 101).  The basket members shown in Figures 8 and 9 are shown having electrodes thereon that aid in achieving renal denervation (see paragraph 100).  It is noted that paragraph 40 states “Alternatively or additionally, cooling, cryogenic, thermal RF, thermal or non-thermal microwave, focused or unfocused ultrasound, thermal or non-thermal DC, as well as any combination thereof, may be employed to reduce or otherwise control neural signaling” (emphasis added).  Therefore, it is clear that the denervation may be achieved via a refrigerant, which would be supplied through the catheter via a lumen.  It is also noted that Figures 24A and 24B illustrate electrodes 286a and 286b, which constitute the denervation assembly, and that electrode 286a is adjacent to Doppler ultrasound sensor 352.  Additionally, it is re-iterated that paragraph 141 states that “Sensor 352 illustratively is disposed proximal of balloon 284, but it should be understood that the sensor alternatively may be disposed distal of the balloon”, which would obviously place it adjacent to electrode 286b.
As such, all of the limitations of claim 1 other than lines 3-4 are found within the disclosure of Deem.  If not inherent, then it would have been obvious to one of skill in the art to combine various embodiments of Deem, as explained above, to arrive at the subject matter currently claimed in claim 1 based on the teachings of Deem.
As stated in the immediately preceding paragraph, Deem fails to teach “a solid insulation layer between the first lumen and the exterior” with the intended use of “so 
Littrup teaches cryo-induced renal neuromodulation devices and methods (see Title).  As described by Littrup, “A preferred cooling system for cryoablation treatment uses liquid refrigerants at low pressures and cryogenic temperatures to provide reliable cooling of the distal end of a cryo-apparatus such as, for example, the cryoprobe or catheter” (see paragraph 91).  “FIG. 3B also shows cryoprobe having an insulation 18. The insulation 18 surrounds the inlet line 16 and return line 19 to thermally insulate them from causing thermal damage to the surrounding healthy tissues. Insulation 18 may be in the form of a vacuum shell or another type of insulation such as a coating having a low coefficient of thermal conductivity” (see paragraph 104).  Additionally, Littrup states, “The inlet line 460 may be thermally insulated. Insulation may be carried out with coatings, and layers formed of insulating materials. A preferred insulating configuration comprises providing an evacuated space, namely, a vacuum layer, surrounding the inlet line” (see paragraph 113).
It is noted that by insulating the refrigerant supply and/or return lines/lumens, this provides the function as claimed (i.e., “… so that a refrigerant does not remove energy from the catheter body”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to insulate the supply and return lines of a cryo-device, such as Deem, based on the explicitly teachings of Littrup, so that (a) the refrigerant does not exchange thermal energy with anything from the supply container to the therapy location (thereby keeping the refrigerant as cold as possible at the location of the therapy as well as preventing the catheter from becoming cold throughout), and (b) to provide localized and precise therapy at a specific location within the patient based only on the location of the contact point(s) of the device where the therapy is to be delivered (i.e., at the location of the denervation assembly).
However, neither Deem nor Littrup teach (1) the claimed controller, (2) that the ultrasound transducer(s) are configured as an array of ultrasound transducers positioned around a circumference of the catheter body, and (3) an actuator that may control a position of the distal portion of the catheter body.
Sliwa teaches a combination catheter for forward and side lesioning with acoustic lesion feedback capability (see Title).  Specifically, the system comprises “An ablation system comprises a catheter including a pulse-echo ultrasonic transducer disposed in a distal portion and arranged to emit and receive an acoustic beam. The transducer emits and receives acoustic pulses to provide transducer detected information regarding the targeted tissue region being ablated” (see Abstract, see Figures 3 and 4).  “An ablative energy source supplies ablative energy to the at least one ablation element, the ablative energy source comprising one or more of … cryo” (see paragraph 8).  With regard to Figure 6, paragraphs 66 and 67 states:
At block 21, continuous pinging begins and at subsequent block 22 (take echo sample(s) N) and block 23 (establish baseline (pre-lesioning)), the pinger is continuously operated while the doctor chooses a lesioning target.  At block 24, the pinging echoes are analyzed and reported such as to carry out any one or more of (i) warning of in-range interfaces and (ii) advising that tissue contact is good or bad. Subsequently, the user gives the go-ahead for lesioning or commands the system to stop… Presuming the user or doctor gives the go signal at block 24, the baseline prelesion pinged echo from the intended target site is saved at block 24 as a starting reference for later comparison before proceeding to block 25. At the next block 25, ablation begins with the inputted settings of block 20.

In other words, the passage above teaches a controller that receives data generated by an IVUS imaging assembly, receives a selection of a target tissue by a doctors (i.e., “the pinger is continuously operated while the doctor chooses a lesioning target”), and responsive to receiving the selection with a go-ahead the controller begins ablation (see block 25), which may be via cryo (see paragraph 8).  As such, this would teach the circulation of the cryo fluids that perform the cryo-ablation.
Additionally, Sliwa teaches in each of paragraph 30, 57 and 63 that the catheter may be steered via steering wires.  “As known in the art, the sheath 91 is typically made of a polymeric material and may be braided, and may be steerable or non-steerable” (see paragraph 30).  “As is also known, catheter 1 may be bodily rotated in that manner while residing in a stationary introducer surrounding sheath 91 which provides a slippery bearing surface around the catheter 1 and may have its own steering wires” (see paragraph 57).  “We again mention that the ablation catheter may be employed from within a sheath 91 such as a steerable Agilis® sheath (see paragraph 63).
see paragraph 67 of Sliwa), as well as to be able to compare the target site during the procedure to the baseline image that was acquired when the doctor confirmed the target location, thereby avoiding “the system being surprised by a large or unsafe change in lesion progress or pop risk” (see paragraph 69 of Sliwa).
While Sliwa states that "The control and interface system is coupled to the rotation mechanism to rotate the distal portion and to the distal portion to manipulate other movements of the distal portion in order to orient the beam direction...".  While this states explicitly that the controller is used to control the rotation of the distal portion, it also states that “the control and interface system is coupled … to the distal portion to manipulate other movements of the distal portion.  While this implies that other movements aside from rotation are controlled in this manner, it does not explicitly teach “longitudinal movement”.
Law teaches a multifaceted ultrasound transducer probe system and methods for its use (see Title).  Law teaches the following at column 11, lines 10-19:

A transducer disposed within the probe housing then images a tissue using a linear or sectoral scanning movement of the transducer relative to the housing. The operator next graphically selects a treatment volume as the target tissue, and also inputs treatment parameters. The controller automatically linearly and angularly positions the transducer so that the active surface is focused at the target tissue. The controller then activates the focused active surface of the transducer, applying therapeutic ultrasound energy to the target tissue.

In other words, Law teaches a controller that obtains a determination of a ROI from a user based on ultrasound images, and the controller then linearly and angularly positions the therapy portion of the device to focus on the identified target region, subsequently activating the therapy aspect to deliver the therapy.
It would have been obvious to one of ordinary skill in the art at the time of the invention to both rotationally (i.e., angularly as stated by Law) and longitudinally (i.e., linearly as stated by Law) position the therapy delivery portion of the device, since Sliwa states that the control and interface system is coupled to the distal portion by the rotation mechanism and then additionally states “and to the distal portion to manipulate other movements of the distal portion”.  By this combination, it teaches that the “other movements of the distal portion” would obviously be linear movement (i.e., longitudinal movement) and that such movement would be to better position the device for the treatment.  
While both Deem and Sliwa teach the use of ultrasound imaging and the use of transducer(s) with cryo-ablative procedures, neither explicitly teach that the ultrasound transducer(s) are configured as an array of ultrasound transducers positioned around a circumference of the catheter body.
Chihara teaches ultrasonic equipment and its catheter-type ultrasonic probe (see Title).  Figures 1-3 of Chihara are each labeled “prior art” and illustrate the state of the art at the time of filing of the application by Chihara (e.g., May 22, 1992).  With regard to Figure 1, Chihara states “ultrasonic beams 103 generated by a piezoelectric transducer 102 rotatively scan each part of an object by mechanically revolving the piezoelectric transducer 102 in the direction indicated by the arrow B” (see column 1, lines 15-51).  With regard to Figure 2, Chihara teaches “ultrasonic beams 203 rotatively scan each part of an object by mechanically rotating in the direction indicated by the arrow B a reflector 204 having a reflecting surface set at about 45 degrees to the insertion direction A while the reflector 204 reflects the ultrasonic beam 203 generated by a piezoelectric transducer 202” (see column 1, lines 29-35).  Alternatively to these options presented by Figures 1 and 2, “an ultrasonic probe 301 shown in FIG. 3 has ultrasonic beams 303 rotatively and electrically scan each part of an object by sequentially driving in the direction indicated by the arrow B a plurality of piezoelectric transducer segments 302 arrayed around the circumference of the tip of the probe” (see column 1, lines 38-44).  Each of these options for ultrasonic probe design are utilized “to recognize the state of an object to be diagnosed or treated or of an object medically treated with the aid of a two-dimensional image” (see column 1, lines 44-48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any one of the three probe designs, specifically including the design i.e., “a plurality of piezoelectric transducer segments 302 arrayed around the circumference of the tip of the probe”), within the system and methods of Deem as combined with Sliwa and the other references, in order “to recognize the state of … an object medically treated with the aid of a two-dimensional image” (see column 1, lines 44-48), as this is specifically taught as the purpose of the ultrasound probe within Deem (e.g., “Detectors for monitoring … include, for example, Doppler elements,… and imaging modalities (e.g., … intravascular ultrasound, etc.)” – see paragraph 49 of Deem).  It is noted that the Figure 3 of Sliwa illustrates the same type of system as Figure 1 of Chihara, while Figure 7 of Sliwa illustrates the same type of system as Figure 2 of Chihara (i.e., use of a mirror to re-direct the ultrasound energy).

Regarding claim 2, paragraph 93 of Deem mentions the use of a guidewire lumen.
Regarding claim 4, it is noted that Chihara teaches with respect to each of Figures 1, 2 and 3 that the transducer elements are piezoelectric transducers (i.e., PMUTs).  Additionally, Sliwa teaches that “The transducer may utilize at least one of: a single crystal piezomaterial, a polycrystalline piezomaterial, a composite piezomaterial, a CMUT (capacitive micromechanical ultrasound transducer) or other MEMS (microelectromechanical systems) based transducer, and a piezopolymer as is known in the transducer arts” (see paragraph 47; emphasis added).
Regarding claim 5, Littrup illustrates in Figures 3B and 3C an inlet line 16 used to “drive the liquid refrigerant from the container 13a to the cryoprobe tip section 15… [and] Return line 19 transports the liquid refrigerant from the distal section 15 towards the proximal end of the probe and ultimately to an empty receiver container 13d” (see paragraph 103).  Therefore, this teaches that two separate lumens/lines are used to introduce refrigerant and remove refrigerant from the probe.
Regarding claim 6, Littrup teaches “With reference to FIG. 4c and FIG. 4e, the distal section 400 includes two sets of tubes: inlet fluid transfer microtubes 440 and outlet fluid transfer microtubes 442. The inlet fluid transfer tubes 440 direct liquid refrigerant to the distal section of the cryoprobe creating a cryogenic energy delivering see paragraph 110).
Regarding claim 7, Deem states that “One advantage of having electrodes 256 contact the vessel wall as shown in the embodiment of FIG. 8 is that it may reduce the need for an insulating element”.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Littrup, Sliwa, Law and Chihara as applied to claim 1 above, and further in view of Hastings et al. (US Patent Pub. No. 2011/0257523).
Deem in combination with Littrup, Sliwa, Law and Chihara was described above with regard to claim 1.  While Sliwa teaches that “the pinger is continuously operated while the doctor chooses a lesioning target” (see paragraph 66) and this system allowing the doctor to choose a target based on the pinging (e.g., ultrasound reflections) would require an image of the target area to be display to the doctor, there is no explicitly statement that an image is displayed in this manner.
Hastings discloses methods and systems for focused ultrasonic renal denervation (see Title).  As shown in Figure 5, the device includes a catheter body 51, an intravascular imaging assembly (i.e., ultrasound emitter 52 and detector 57; see paragraphs 84 and 85).  In a similar context and use as that of Deem and Littrup, Hastings teaches that "The delivery catheter 101 may be configured to deliver a variety of ablation agents via an ablation dispensing arrangement (e.g., lumen and port system, distal tip cavity). … The ablation agent may take the form of… a thermal transfer fluid (hot or cold)… A variety of cryogens may be employed as ablation agents, including cold saline or cold saline and ethanol mixture, Freon or other fluorocarbon refrigerants, nitrous oxide, liquid nitrogen, and liquid carbon dioxide, for example” (see paragraph 190).  Specific to controlling an imager and display via a controller, Hastings teaches that “Output from the imaging electronics 162 is received by a computer 164 which preferably includes a display. Data and visual information concerning the scanning and ultrasonic denervation procedures are preferably presented on the display” (see paragraph 177).
as combined with the other references) in order to properly utilize the ultrasound imaging system of Deem and display its resulting image data for diagnostic and therapy-guiding benefits.

Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Littrup, Sliwa, Law and Chihara as applied to claim 1 above, and further in view of Katsuyama (US Patent Pub. No. 2010/0076312).
Deem in combination with Littrup, Sliwa, Law and Chihara was described above with regard to claim 1.  However, none of these references explicitly teach that at least one ultrasound transducer would be an optical-acoustic transducer.
Katsuyama teaches an ultrasound diagnostic apparatus that includes a plurality of ultrasound transducers (see Title and Abstract).  Katsuyama teaches the following in paragraph 66:

As the ultrasound transducers 302, a plurality of kinds of elements of different ultrasound conversion types may be used. For example, the transducer including the piezoelectric body is used as an element that transmits ultrasound, and an optical detection type ultrasound transducer may be used as an element that receives ultrasound. The optical detection type ultrasound transducer converts an ultrasound signal into an optical signal for detection, and is, for example, a Fabry-Perot resonator or a fiber Bragg grating.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use a piezoelectric transducer “as an element that transmits ultrasound, and an optical detection type ultrasound transducer may be used as an element that receives ultrasound”, as taught by Katsuyama, within the system and methods of Deem as combined with Littrup, Sliwa, Law and Chihara the use of either the optical type detection of ultrasound or the use of a traditional ultrasound transducer to perform the method taught by Deem would amount to choosing from a finite number of ultrasound detecting devices available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).

28 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Littrup, Sliwa, Law and Chihara as applied to claim 1 above, and further in view of Wu et al. (US Patent Pub. No. 2010/0168739).
Deem in combination with Littrup, Sliwa, Law and Chihara was described above with regard to claim 1.  While it is believed to be clear that the controller of Sliwa (as combined with Law) teaches for control system that controls the distal portion of the device and therefore, would include an actuator to physical move the distal portion by the controller signals of the controller, Sliwa never explicitly uses the words “actuator”.
Wu teaches an apparatus, system and method for achieving intravascular, thermally-induced renal neuromodulation (see Title). “A control mechanism is coupled to the intermediate flexure zone 34. The control mechanism includes a control wire 40 attached to the distal end of the intermediate flexure zone 34… The control wire 40 is passed proximally through the elongated shaft 16 and coupled to an actuator 42 on the handle 22. Operation of the actuator 42 … pulls the control wire 40 back to apply a compressive and bending force to the intermediate flexure zone 34 resulting in bending” (see paragraph 129).  Figures 19B-C illustrates the use of the actuator 42 and how “the operator may deflect the intermediate flexure zone 34 via the actuator 42” (see paragraph 216), which results in the distal end of the catheter device to be deflected (i.e., it controls a position of the distal portion of the catheter body).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate an actuator to provide the ability to deflect the distal end of ta neuromodulation device, as taught by Wu, into the system and methods of Deem as combined with the Sliwa and the other references in order to provide fine-tuned control of the energy delivery elements at the distal end, thereby providing improved control, safe and efficient delivery of energy for lesion forming, since the use of the actuator with the properly sized and configured “intermediate flexure zone 34 play a valuable role in the positioning of the device for treatment” (see paragraph 218).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/Primary Examiner, Art Unit 3799